UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) x Annual Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2012 o Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 0-53713 OTTER TAIL CORPORATION (Exact name of registrant as specified in its charter) MINNESOTA 27-0383995 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) , BOX 496, FERGUS FALLS, MINNESOTA 56538-0496 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 866-410-8780 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered COMMON SHARES, par value $5.00 per share The NASDAQ Stock Market LLC Securities registered pursuant to Section 12(g) of the Act: CUMULATIVE PREFERRED SHARES, without par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.(YesxNo o) Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.(YesoNo x) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.(YesxNo o) Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).(YesxNo o) Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer x Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).(YesoNo x ) The aggregate market value of common stock held by non-affiliates, computed by reference to the last sales price on June 29, 2012 was $777,976,655. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: 36,169,488 Common Shares ($5 par value) as of February 15, 2013. Documents Incorporated by Reference: Proxy Statement for the 2013 Annual Meeting-Portions incorporated by reference into Part III OTTER TAIL CORPORATION FORM 10-K TABLE OF CONTENTS Description Page Numbers Definitions 2 PART I ITEM 1. Business 4 ITEM 1A. Risk Factors 29 ITEM 1B. Unresolved Staff Comments 35 ITEM 2. Properties 35 ITEM 3. Legal Proceedings 36 ITEM 3A. Executive Officers of the Registrant (as of February 27, 2013) 36 ITEM 4. Mine Safety Disclosures 36 PART II ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters And Issuer Purchases of Equity Securities 37 ITEM 6. Selected Financial Data 38 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 38 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk 61 ITEM 8. Financial Statements and Supplementary Data: Report of Independent Registered Public Accounting Firm 63 Consolidated Balance Sheets 64 Consolidated Statements of Income 66 Consolidated Statements of Comprehensive Income 67 Consolidated Statements of Common Shareholders’ Equity 68 Consolidated Statements of Cash Flows 69 Consolidated Statements of Capitalization 70 Notes to Consolidated Financial Statements 71 Supplementary Financial Information - Quarterly Information ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure ITEM 9A. Controls and Procedures ITEM 9B. Other Information PART III ITEM 10. Directors, Executive Officers and Corporate Governance ITEM 11. Executive Compensation ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters ITEM 13. Certain Relationships and Related Transactions and Director Independence ITEM 14. Principal Accountant Fees and Services PART IV ITEM 15. Exhibits and Financial Statement Schedules: Signatures 1 Definitions The following abbreviations or acronyms are used in the text. References in this report to “we”, “us” and “our” are to Otter Tail Corporation, collectively. ADP Advance Determination of Prudence Aevenia Aevenia, Inc. AFUDC Allowance for Funds Used During Construction AQCS Air Quality Control System ARO Accumulated Asset Retirement Obligation ASC Accounting Standards Codification ASM Ancillary Services Market Aviva Aviva Sports, Inc. BACT Best-Available Control Technology BART Best-Available Retrofit Technology Bemidji Project Bemidji-Grand Rapids230 kV Project Brookings Project Brookings-Southeast Twin Cities 345 kV Project BTD BTD Manufacturing, Inc. CAA Clean Air Act CAIR Clean Air Interstate Rule CapX2020 Capacity Expansion 2020 Cascade Cascade Investment LLC CCMC Coyote Creek Mining Company, L.L.C. CCRA Conservation Cost Recovery Adjustment CO2 Carbon Dioxide CON Certificate of Need CSAPR Cross-State Air Pollution Rule CWIP Construction Work in Progress DENR Department of Environment and Natural Resources DMI DMI Industries, Inc. DMS DMS Health Technologies, Inc. ECRR Environmental Cost Recovery Rider EEI Edison Electric Institute Index EPA Environmental Protection Agency ERCOT Electric Reliability Council of Texas ESSRP Executive Survivor and Supplemental Retirement Plan Fargo Project Fargo-Monticello 345 kV Project FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission Foley Foley Company GAAP Generally Accepted Accounting Principles GHG Greenhouse Gas IPH Idaho Pacific Holdings, Inc. IRP Integrated Resource Plan JPMS J.P. Morgan Securities kV kiloVolt kW kiloWatt kwh kilowatt-hour LSA Lignite Sales Agreement MAPP Mid-Continent Area Power Pool MATS Mercury and Air Toxics Standards MDU MDU Resources Group, Inc. MEI Moorhead Electric, Inc. MISO Midwest Independent Transmission System Operator MNCIP Minnesota Conservation Improvement Program MNDOC Minnesota Department of Commerce MNOAG Minnesota Office of Attorney General MNRRA Minnesota Renewable Resource Adjustment MPCA Minnesota Pollution Control Agency 2 MPUC Minnesota Public Utilities Commission MRO Midwest Reliability Organization MVP Multi-Value Project MW Megawatt NAEMA North American Energy Marketers Association NDDOH North Dakota Department of Health NDPSC North Dakota Public Service Commission NDRRA North Dakota Renewable Resource Cost Recovery Rider Adjustment NICF Notice of Interest to Construct Facilities NPCA National Parks Conservation Association Northern Pipe Northern Pipe Products, Inc. NOx Nitrogen Oxide NSPS New Source Performance Standards OTESCO Otter Tail Energy Services Company OTP Otter Tail Power Company PACE Partnership in Assisting Community Expansion PCOR Plains CO2 Reduction Partnership PEM Power and Energy Market PM2.5 Particulate Matter Less Than 2.5 Microns PS Polystyrene PSD Prevention of Significant Deterioration PTC Production Tax Credit PVC Polyvinyl Chloride RCRA Resource Conservation and Recovery Act SCR Selective Catalytic Reduction SDPUC South Dakota Public Utilities Commission SEC Securities and Exchange Commission SF6 Sulfur Hexaflouride ShoreMaster ShoreMaster, Inc. SIP State Implementation Plan SO2 Sulfur Dioxide T.O. Plastics T.O. Plastics, Inc. Tariff Energy and Operating Reserve Markets Tariff TCR Transmission Cost Recovery Trinity Trinity Industries, Inc. VaR Value at Risk Varistar Varistar Corporation VIE Variable Interest Entity Vinyltech Vinyltech Corporation Wylie E.W. Wylie Corporation 3 PART I Item 1.
